Filed 4/14/22
                        CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                 DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                               A162940
 v.
 GLENN DOUGLAS CRITES,                         (Humboldt County
                                               Super. Ct. No. 8098)
           Defendant and Appellant.


       Defendant, whose judgment for conviction for murder has been final for
over 40 years, appeals an order denying his motion to correct information
contained in his presentencing probation report. He contends the trial court
erred in concluding that it lacked jurisdiction to consider his motion. We
reverse.
                                   Background
       Defendant was convicted in August 1977 of first degree murder (Pen.
Code,1 § 187) receiving stolen property (§ 496), and auto theft (Veh. Code,
former § 10851). The court sentenced defendant to an indeterminate term as
prescribed under the law at the time. His conviction was affirmed (People v.
Crites (Oct. 17, 1979, A17358) [nonpub. opn.].]) and the remittitur was issued
in October 1979.
       In March 2021, defendant filed a motion entitled, “motion for discovery
and/or correction/expungement of erroneous information affecting ‘liberty

       1   All statutory references are to the Penal Code unless otherwise noted.

                                          1
interests’ and ‘due process’ ” in the superior court. His motion sought to
correct information in his probation report regarding his alleged commission
of rape offenses in Oregon. A clerk of the court rejected the motion, stating it
lacked jurisdiction to consider the post-judgment motion.
      On May 17, 2021, defendant filed a document arguing the court had
jurisdiction to consider his claim under Code of Civil Procedure section 916,
subdivision (b) and a motion for reconsideration. The court denied the motion,
stating it lacked the authority to consider the motion under People v. Davis
(2014) 226 Cal.App.4th 1353 and People v. Picklesimer (2010) 48 Cal.4th 330.
      Defendant timely filed a notice of appeal.
                                   Discussion
      In denying defendant’s motion, the court relied on the long-standing
rule that “ ‘[t]here is no statutory authority for a trial court to entertain a
postjudgment motion that is unrelated to any proceeding then pending before
the court. [Citation.] Indeed, a motion is not an independent remedy. It is
ancillary to an on-going action and “ ‘implies the pendency of a suit between
the parties and is confined to incidental matters in the progress of the cause.
As the rule is sometimes expressed, a motion relates to some question
collateral to the main object of the action and is connected with, and
dependent on, the principal remedy.’ ” [Citation.] In most cases, after the
judgment has become final, there is nothing pending to which a motion may
attach.’ ” (People v. Picklesimer, supra, 48 Cal.4th at p. 337.)
      Defendant contends, nonetheless, that the court had jurisdiction under
section 1203.01, subdivision (a) as interpreted by In re Cook (2019) 7 Cal.5th




                                         2
439 (Cook).2 In Cook, the court held that a juvenile offender who is eligible for
a youthful offender parole hearing but who was sentenced before the change
in the law and thus was unable to provide the supplemental information
contemplated in People v. Franklin (2016) 63 Cal.4th 261, may file a motion
pursuant to section 1203.01 requesting “an evidence preservation proceeding
as envisioned in Franklin.” (Cook, supra, at pp. 452, 458–459.) The court
explained that section 1203.01 authorizes the trial court to create a
postjudgment record for the benefit of the Department of Corrections and
Rehabilitation but does not require that “statements by the judge and
prosecutor should be filed ‘[i]mmediately after judgment has been
pronounced.’ ” (Cook, supra, at p. 453.) Indeed, as the court observed, “There
is no indication . . . that the statute’s requirement deprives the court of
authority to act at a later time.” (Ibid.) The court concluded, “Penal Code
section 1203.01, augmented by the court’s inherent authority to craft

      2  Section 1203.01, subdivision (a) reads: “(a) Immediately after
judgment has been pronounced, the judge and the district attorney,
respectively, may cause to be filed with the clerk of the court a brief
statement of their views respecting the person convicted or sentenced and the
crime committed, together with any reports the probation officer may have
filed relative to the prisoner. . . . The attorney for the defendant and the law
enforcement agency that investigated the case may likewise file with the
clerk of the court statements of their views respecting the defendant and the
crime of which they were convicted. Immediately after the filing of those
statements and reports, the clerk of the court shall mail a copy thereof,
certified by that clerk, with postage prepaid, addressed to the Department of
Corrections and Rehabilitation at the prison or other institution to which the
person convicted is delivered. The clerk shall also mail a copy of any
statement submitted by the court, district attorney, or law enforcement
agency, pursuant to this section, with postage prepaid, addressed to the
attorney for the defendant, if any, and to the defendant, in care of the
Department of Corrections and Rehabilitation, and a copy of any statement
submitted by the attorney for the defendant, with postage prepaid, shall be
mailed to the district attorney.”


                                        3
necessary procedures under Code of Civil Procedure section 187,[3] authorizes
it to preserve evidence as promptly as possible for future use by the Board of
Parole Hearings. Transmission of that record to the Department of
Corrections and Rehabilitation, in turn, enables the board to ‘discharge its
obligation to “give great weight to” youth-related factors [citation] in
determining whether the offender is “fit to rejoin society.” ’ ” (Cook, supra, at
p. 455.)
      Defendant acknowledges that he is not a juvenile offender entitled to a
youthful offender parole hearing. He contends, however, that the court’s
interpretation of section 1203.01 applies with equal force to his motion. Like
the appellant in Cook, “he is not seeking release. Nor does he challenge the
jurisdiction of the court or the validity of the proceedings that led to his now
final judgment and sentence. The relief he seeks . . . has nothing to do with
the validity of a trial court’s judgment.” (Cook, supra, 7 Cal.5th at p. 457.)
      The Attorney General correctly notes that defendant failed to assert his
novel interpretation of section 1203.01 in the trial court and argues that
defendant has therefore forfeited this argument on appeal. The Attorney
General suggests that “given his argument that these authorities avoid the
jurisdictional bar in his 40-year-old case, he appears to have an available
remedy in the trial court. He can bring a section 1203.01/Cook motion in the
trial court to give the court an opportunity to grant his request or deny it and
develop an adequate record for appeal.” The Attorney General continues, “If

      3 Code of Civil Procedure section 187 states: “When jurisdiction is, by
the Constitution or this Code, or by any other statute, conferred on a Court or
judicial officer, all the means necessary to carry it into effect are also given;
and in the exercise of this jurisdiction, if the course of proceeding be not
specifically pointed out by this Code or the statute, any suitable process or
mode of proceeding may be adopted which may appear most conformable to
the spirit of this Code.”


                                        4
the trial court agrees that the youthful offender cases apply by analogy, it
may grant his motion and hold such a hearing. [¶] The superior court could,
of course, reject appellant’s claim that Cook/Franklin extend beyond the
youthful offender context. In addressing the claim directly, the superior court
will develop an adequate record for appeal.”
      We fail to see the benefit of asking the trial court to decide in the first
instance whether the trial court has jurisdiction under section 1203.01 to
correct the record transmitted to the Department of Corrections. Cook does
not carve out an exception for youthful offenders but instead relies on the
plain language of section 1203.01 in finding authority for the motion. We see
no reason why that holding would not apply in the present situation.
Accordingly, we will reverse the order denying defendant’s motion and
instruct the court to consider the motion under section 1203.01.
      We note, however, that defendant is not entitled to the expanded
evidentiary preservation procedures afforded a youthful offender under
Franklin. (Franklin, supra, 7 Cal.5th at p. 284 [At the proceeding, “the court
may receive submissions and, if appropriate, testimony pursuant to
procedures set forth in section 1204 and rule 4.437 of the California Rules of
Court, and subject to the rules of evidence. [The defendant] may place on the
record any documents, evaluations, or testimony (subject to cross-
examination) that may be relevant at his eventual youth offender parole
hearing, and the prosecution likewise may put on the record any evidence
that demonstrates the juvenile offender’s culpability or cognitive maturity, or
otherwise bears on the influence of youth-related factors.”].) Rather, section
1203.01, subdivision (a) merely authorizes “[t]he attorney for the defendant
. . . [to] file with the clerk of the court [a] statement of their views respecting
the defendant and the crime of which they were convicted.”



                                         5
                                Disposition
      The order denying defendant’s motion is reversed and remanded for
further proceedings consistent with this opinion.



                                          POLLAK, P. J.

WE CONCUR:

STREETER, J.
BROWN, J.




                                      6
Trial court:                                Humboldt County Superior Court

Trial judge:                                Honorable Joyce D. Hinrichs

Counsel for plaintiff and respondent:       Rob Bonta
                                            Attorney General of California
                                            Lance E. Winters
                                            Chief Assistant Attorney General
                                            Charles C. Ragland
                                            Senior Assistant Attorney General
                                            Melissa Mandel
                                            Supervising Deputy Attorney General
                                            Joy Utomi
                                            Deputy Attorney General

Counsel for defendant and appellant:        Richard Schwartzberg, by appointment of
                                            the Court of Appeal under the First District
                                            Appellate Project case system.




                                        7